Citation Nr: 1312654	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-34 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 






INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007. 

The Veteran's claim comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office in St. Petersburg, Florida.

In June 2011 and October 2012, the Board remanded this appeal for further development.  The claim is now ready for adjudication.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The Veteran's hemorrhoids are not productive of large or thrombotic hemorrhoids which are irreducible with excessive redundant tissue.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)
Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.
The Veteran's increased rating claim for hemorrhoids arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.
Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA treatment records.  The Veteran submitted personal statements in support of his appeal.  

The Veteran's service treatment records have been obtained, and in August 2007 and December 2012, he was afforded a VA examinations to assess the level of disability associated with this claim.  The Board finds these VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and in the later examination, provided the information necessary to evaluate his disability under the applicable rating criteria.  VA outpatient treatment records have been obtained and the Veteran has been asked for the names of private medical providers who may have treated him for this disorder; he did not provide and names.  He was also offered the opportunity for a hearing before the RO and the Board.  
For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.
II.  Legal Criteria, Factual Background & Analysis

The Veteran asserts that he is entitled to a compensable rating for his hemorrhoid condition.  He specifically endorses bleeding, fissures, painful bowel movements, and stool leakage.  See e.g., March 2009 Notice of Disagreement.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  This appeal arises from the original assignment of a disability evaluation following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Presently, the Veteran's service-connected hemorrhoids are rated as zero percent disabling pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

The Veteran underwent a general VA (QTC) examination in August 2007.  Subjectively, the Veteran reported anal itching, diarrhea, and a nagging feeling of an empty bowel.  He also described IBS symptoms and blood in his stool.  He stated that his hemorrhoids reoccurred "frequently."  He reported that his hemorrhoid condition had not necessitated hospitalization or surgery, nor was he receiving any current treatment for hemorrhoids.  Objective rectal examination revealed no evidence of fissures, ulcerations, reduction of lumen, trauma, rectal bleeding, infections, or fistulas.  Internal hemorrhoids were present and they were noted to be reducible.  Again, there was no evidence of bleeding or thrombosis.  There was no evidence of frequent recurrence of hemorrhoids, with excessive redundant tissue.  The pertinent diagnosis was minor hemorrhoids.  

In his March 2009 Notice of Disagreement, the Veteran reported that his hemorrhoids resulted in bleeding mixed with fecal matter and considerable pain during bowel movements.  

A May 2009 VA treatment note reflects that the Veteran complained of fecal incontinence and problems with fecal leakage up to three times per week.  He also reported a burning sensation in the sphincter.  He stated that these symptoms had been present for 3 years.  No rectal examination was performed at that time; however, the treatment note shows a diagnosis of "history (hx) of fecal incontinence and anal fissures."  He was referred to general surgery for evaluation.   

A July 2009 VA general surgery consult note reflects complaints of a history of painful bowel movements, blood on the toilet paper, urgency with bowel movements, and loose stools with a little incontinence.  The Veteran reported had been occurring for many years.  Upon objective examination, there were small perianal skin tags.  There were no fissures upon inspection.  Digital rectal examination was tender, but essentially normal.  There was some redundancy of anal dermal tissue.  The diagnosis included the following: rule out (r/o) anal fissure and irritable bowel syndrome with bright red blood per rectum. See VA Treatment Records.  The physician recommended a full proctoscopic and anoscopic examination to determine the source of his pain and blood loss.  

VA General Surgery treatment records dated in May through August 2009, indicated possible anal fissures, fecal incontinence, pruritis ani, and IBS.  The VA treatment records also discussed potential hemorrhoidectomy and/or fissurectomy procedures.  See July 2009 VA Treatment Record.  

In August 2009, the Veteran complained of IBS symptoms, pruritis ani, and rectal bleeding.  He also reported occasional anal pain when irritated around the anus.  Responsive treatment included increase in fiber intake.  No diagnosis was provided. See VA Treatment Records.  The VA physician stated that the Veteran needed to be scheduled for a colonoscopy in order to rule out inflammatory bowel disease and for a better anorectal examination with conscious sedation.  A colonoscopy was thus requested at that time; the Veteran was instructed to return to the surgery clinic after the colonoscopy was completed. 

In his September 2009 VA Form 9, the Veteran reported that he currently experienced fissures and discomfort from his hemorrhoid condition.  

In July 2011, the Veteran underwent a VA hemorrhoid examination.  He reported anal pain at least once a week when evacuating.  He also endorsed straining and blood on the toilet paper after evacuating.  He stated that he was recently evaluated by a VA surgeon who suggested the possibility of an anal fissure, although no fissures were found upon examination at that time.  The Veteran again subjectively noted small amounts of blood on toilet paper, but no blood on bowel movement or in the toilet bowl.  The examiner stated that his was "suggestive of small fissures after straining."  Objectively, there were no external or internal hemorrhoids or masses present upon objective examination.  There was also no evidence of thrombosis.  In pertinent part, the VA examiner stated that there was no objective evidence to support a diagnosis of hemorrhoids.  There was also no evidence of large, thrombotic, irreducible, or excessive redundant tissue upon objective examination.  The examiner made no specific objective findings regarding the presence of fissures.  He concluded by noting that there was simply "no evidence of internal/external hemorrhoids."  

In October 2012, the Board remanded the claim for another VA examination, essentially because the July 2011 VA examiner did not attempt to reconcile the Veteran's reported symptoms, or those noted by previous VA physicians (i.e., fecal incontinence, pruritis ani, or IBS), with the objective record, or otherwise explain their significance/insignificance to the Veteran's service-connected hemorrhoid disability. 

Accordingly, the Veteran was reexamined in December 2012, pursuant to the Board's October 2012 remand order.  The Veteran reported to the examiner that he had had no changes since his 2011 examination, and, though it was previously noted in VA treatment records that he should undergo a colonoscopy or gastro/proctology evaluation, he reported that he had not had the procedures.  He further reported noticing some blood on his toilet paper the prior week, but frank blood was absent and he did not recall straining.  He reported itching on occasion, but denied any present sphincter issues.

The December 2012 examiner noted that the Veteran's hemorrhoids had not necessitated any doctor-prescribed bed rest/incapacitation/emergency room visits or hospitalizations in the past twelve months.  Additionally, there was no impediment to his activities of daily living or usual occupation as a result of his hemorrhoids.

Upon examination, there was no objective evidence to support a diagnosis of hemorrhoids.  Findings were negative for any large, thrombotic, irreducible or excessive redundant tissue on examination.  There was no evidence of persistent bleeding, fissures, anemia or internal/external hemorrhoids.  Significantly, the examiner noted that the Veteran's claims file was reviewed, and stated that it was clinically impossible to reconcile the Veteran's subjective reports of symptoms with a condition that objectively could not be corroborated at the present time.


Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a compensable rating of 10 percent or higher for hemorrhoids have not been met.  As detailed, the Veteran's hemorrhoids, which were intermittently present throughout the appeal period, were not described as large or thrombotic, or irreducible with excessive redundant tissue.  Further, at no point did the Veteran present with hemorrhoids exhibiting persistent bleeding and secondary anemia, or with fissures.  Rather, the objective medical evidence of record reflects that the Veteran's hemorrhoids result in mild or, at most, moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  Given these facts, the evidence does not more closely approximate the criteria for a 10 percent rating under Diagnostic Code 7336.  

In reaching this determination, the Board has considered the Veteran's statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hemorrhoids disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hemorrhoids has been provided by the medical personnel who have performed internal and external examinations during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a compensable rating for hemorrhoids is not warranted on a schedular basis.

The Board has also considered whether "staged" ratings are appropriate in this case.  See Fenderson, 12 Vet. App. 119.  However, in the present case, there is no indication that the Veteran's symptoms warranted a disability rating other than what has been upheld herein and does not show that a staged rating is warranted.

Extraschedular Evaluation
The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. As noted above, he does not meet the criteria for a higher rating, and thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.
TDIU
Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the December 2012 VA examination, the Veteran reported current employment as a software test engineer, and the examiner noted that there was no impediment to his usual occupation.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial compensable rating for hemorrhoids is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


